Citation Nr: 1758324	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  03-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a skin disorder (claimed fungus of the feet and groin).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

Effective September 1983, the Veteran is in receipt of a 100 percent schedular disability rating for posttraumatic stress disorder (PTSD); and effective January 2014, the Veteran is in receipt of a separate 100 percent schedular evaluation for a cardiac disorder.

To clarify the record, in January 1984, the RO, in pertinent part, denied reopening of a claim of service connection for a fungal condition to the feet and groin. In his September 1985 substantive appeal, the Veteran requested a hearing before the Board. In August 1987, the Board, in pertinent part, denied the claim. No hearing was conducted prior to the issuance of the decision. 

In July 2001, the Board noted that the Veteran had requested a hearing and was offered an opportunity by videoconference hearing and advised that the Board would vacate its August 1987 if he appeared at the hearing.  

A hearing was held in November 2001. The Veterans Law Judge chairing the hearing stated that the issue on appeal was "entitlement to an earlier effective date for the grant of service connection for PTSD." No testimony was provided as to the claim for a fungal infection to the feet and groin.  

In February 2002, the Board vacated only that portion of the August 1987 decision that denied service connection for PTSD. No action was taken as to other claims decided in the decision. 

In October 2002, the Veteran filed a Motion for Revision of the February 2002 Board decision on the basis of clear and unmistakable error (CUE). In the motion, he contended that the Board should have vacated the entire August 1987 decision.  

In an August 2006 letter, the Board offered the Veteran an opportunity for another hearing. A hearing was conducted by a Veterans Law Judge in September 2006. The parties agreed that the testimony would focus on whether there was CUE in that part of the August 1987 Board decision that denied service connection for hearing loss and tinnitus. On the record, the Veteran withdrew the motion alleging CUE in that portion of the August 1987 Board decision that denied service connection for a fungal condition of the feet and groin.  

In a May 2012 Memorandum Decision, the Court vacated and remanded the May 2010 Board decision. The Court found that remand was warranted because the Board did not "address the reasonably raised issue of whether the August 1987 Board decision should be vacated as a violation of [the Veteran's] due process rights."  The Court noted that the Veteran had previously requested a hearing before the Board prior to its August 1987 decision and was later told that if he had a hearing, the Board decision would be vacated. The Court further noted that the Secretary had conceded that on several occasions the Veteran had requested the Board vacate all issues addressed in the August 1987 decision. Finally, the Court directed the Board to address the motion to revise the February 2002 Board decision on the basis of CUE.  

In a December 2013 decision, the Board vacated the remaining portion of the August 1987 Board decision that, in pertinent part, denied reopening of the claims of service connection for a fungal condition of the feet and groin. Because the Board vacated the remaining portion of the August 1987 Board decision, any remaining claim for revision of the August 1987 decision or the February 2002 decision on the basis of CUE was rendered moot. The Board remanded the claim of whether new and material evidence had been received to reopen a claim of service connection for a fungal condition of the feet and groin to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board hearing at the RO in accordance with his request. 

The Veteran's Board hearing was scheduled for January 28, 2015. He failed to appear for his scheduled hearing, offered no argument for this failure to appear and did not otherwise request to have his hearing rescheduled. Accordingly, his hearing request is withdrawn 38 C.F.R. § 20.704 (d).

In the May 2017 decision, the Board reopened the claim of service connection for a skin disorder (claimed fungus of the feet and groin) and remanded the issue for a determination on the merits as to whether the skin disorder onset due to event or incident of the Veteran's period of service. The requested development was accomplished and the case has been returned to the Board for appellate disposition. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and an appropriate medical inquiry has been provided. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's tinea pedis, onychomycosis and tinea cruris were not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein.


CONCLUSION OF LAW

The criteria to establish service connection for a skin disorder are not met. 38 U.S.C. §§ 1110, 1116, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

The Veteran contends that he has a skin disorder that onset during his period of service in the Republic of Vietnam. Service treatment records reflect that the Veteran had a wart removed from the fourth digit of his left hand in April 1969. Otherwise, the service treatment records contain no documentation of complaints of or treatment for chloracne or a skin disorder.

A January 1980 treatment record documents a diagnosis of tinea, nail based on the Veteran's report that his toenails were turning a "brownish" color. A June 1984 Report of VA examination documents a diagnosis of fungus infection in toenails of both feet. A March 1985 treatment record documents diagnoses of "acneiform type skin rash over the upper back and anterior chest, most likely acne vulgaris but of unproven etiology" and "onychomycosis involving both great toenails and obvious fungal groin rash." The Veteran reported that he developed a rash involving his large toenails, feet and groin while he served in Vietnam in 1967.

In August 2017, a VA physician opined that the Veteran's tinea pedis, onychomycosis and tinea cruris were less likely as not incurred in service or due to herbicide exposure therein. The physician noted that the separation examination showed that examination of the skin and feet were normal. The physician explained that tinea of the skin and nails is a very common condition and noted that the Veteran's tinea infection was not confirmed until 1980, many years after separation from service.

Though the Veteran has a current skin disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the disability and a period of service. Rather, the evidence shows that the Veteran's current skin disability had no etiological relationship to service, including presumed herbicide exposure therein, as it was a very common condition that was shown to have onset many years subsequent to his period of service (See August 2017 VA physician statement).  

This conclusion is probative as it is based on facts presented. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current skin disorder and a period of the Veteran's service. 

Additionally, the tinea pedis, onychomycosis and fungal groin rash are not chloracne or other acneform diseases consistent with chloracne. To the extent that the March 1985 treatment record documents diagnoses of "acneiform type skin rash over the upper back and anterior chest, most likely acne vulgaris but of unproven etiology," the Board notes that such disorder was not shown to have become manifest to a degree of 10 percent or more within a year after the Veteran's last date of exposure to an herbicide agent. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).


The Veteran is not competent to link his skin disorder to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is a lay person and is not competent to establish that his current skin disorder onset as a result of service. The Veteran is not competent to offer opinion as to etiology of any current skin disorder. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. His allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a skin disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


